DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 8-9, filed 9/14/2022, with respect to claims 51 and 61 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of 51 and 61 has been withdrawn. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-55, 58-62, 64-65 and 68-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, 11-13, 17-28, of U.S. Patent No. 10,133,735. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 51-55, 58-62, 64-65 and 68-70, are similar in scope and content of patented claims 1-3, 7-9, 11-13, 17-28, issued to the same Applicant.
It is clear that all the elements of the application claims 51-55, 58-62, 64-65 and 68-70 are to be found in patented claims 1-3, 7-9, 11-13, 17-28, (as the application claims 51-55, 58-62, 64-65 and 68-70 fully encompasses patented claims 1-3, 7-9, 11-13, 17-28).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-3, 7-9, 11-13, 17-28, of the patent is in effect a “species” of the “generic” invention of the application claims 1, 4-5, 7-8, 10, 17. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 51-55, 58-62, 64-65 and 68-70 is anticipated by claims 1-3, 7-9, 11-13, 17-28, of the patent, it is not patentably distinct from of the patented claims.  
51. A method comprising: detecting a first phrase and a second phrase; identifying a first template, of a plurality of templates associated with a first category, that is a closest match to the first phrase, wherein the identifying the first template comprises calculating a first matching score based on the first phrase and the first template; generating a third phrase by combining the first phrase and the second phrase; identifying a second template, of a plurality of templates associated with a second category, that is a closest match to the third phrase, wherein the identifying the second template comprises calculating a second matching score based on the third phrase and the second template; comparing the first matching score to the second matching score; in response to determining that the first matching score exceeds the second matching score, decreasing, in a graph of related entities stored in a database, a strength of association between the first phrase and the second category by a pre-defined amount; receiving a fourth phrase, and generating for display search results for the third phrase, wherein the search results are based on the decreasing of the strength of association between the first phrase and the second category by the pre-defined amount.
52. The method of claim 51, further comprising: in response to determining that the first matching score exceeds the second matching score, decreasing, in the graph of related entities stored in a database, a strength of association between the second phrase and the second category associated with the second template by the pre-defined amount.
1. A method for training a processor-executed data model to accurately determine whether two phrases are conversationally connected, the method comprising: detecting a first phrase and a second phrase; translating the first phrase to a first string of word types by determining what type of word each word of the first phrase represents, and replacing each word of the first phrase with its respective type; translating the second phrase to a second string of word types by determining what type of word each word of the second phrase represents, and replacing each word of the second phrase with its respective type; generating a third string of word types by appending the second string to the end of the first string; determining a first degree to which the first string and the second string matches any singleton template of a plurality of singleton templates by comparing both the first string and the second string to the plurality of singleton templates; determining a second degree to which the third string matches any conversational template of a plurality of conversational templates; determining whether the first degree exceeds the second degree; in response to determining that the first degree exceeds the second degree: retrieving, from a knowledge graph stored in a database, a strength of association between the first string and a conversational category and a strength of association between the second string and the conversational category; decreasing the strength of association between the first string and the conversational category by a pre-defined amount, and decreasing the strength of association between the second string and the conversational category by the pre-defined amount; and in response to determining that the second degree exceeds the first degree: increasing the strength of association between the first string and the conversational category by the pre-defined amount, and increasing the strength of association between the second string and the conversational category by the pre-defined amount.
53. The method of claim 52, further comprising: generating for display search results for the first phrase; and generating for display search results for the second phrase.
2. The method of claim 1, further comprising: accessing a graph that indicates expected importance levels of word types; comparing each word type of the first string to the graph to determine a respective expected importance level; and identifying a predominant word type based on a highest determined respected importance level corresponding to a respective word type of the first string.
3. The method of claim 2, further comprising: determining, based on the predominant word type of the first string, a string type; and increasing a strength of association between the first string and the string type, wherein the conversational category is associated with the string type.
54. The method of claim 51, wherein each of the plurality of templates associated with a first category represent a valid search query that requires no further input to be executed.
2. The method of claim 1, further comprising: accessing a graph that indicates expected importance levels of word types; comparing each word type of the first string to the graph to determine a respective expected importance level; and identifying a predominant word type based on a highest determined respected importance level corresponding to a respective word type of the first string.
3. The method of claim 2, further comprising: determining, based on the predominant word type of the first string, a string type; and increasing a strength of association between the first string and the string type, wherein the conversational category is associated with the string type.
55. The method of claim 51, wherein: the first category is associated with strings of words or word types associated with a single command, and the second category is associated with strings of words or word types associated with two or more commands.
2. The method of claim 1, further comprising: accessing a graph that indicates expected importance levels of word types; comparing each word type of the first string to the graph to determine a respective expected importance level; and identifying a predominant word type based on a highest determined respected importance level corresponding to a respective word type of the first string.
3. The method of claim 2, further comprising: determining, based on the predominant word type of the first string, a string type; and increasing a strength of association between the first string and the string type, wherein the conversational category is associated with the string type.
56. The method of claim 51, further comprising, in response to determining that the first matching score does not exceed the second matching score: generating for display search results for the third phrase.

57. The method of claim 51, wherein the second template is an amalgamation of at least two strings that each, individually, match a respective template associated with the first category, and the matching templates, when juxtaposed, are determined to form a single query.

58. The method of claim 51, wherein: determining the first template that is the closest match to the first phrase comprises: generating a first string of word types based on the first phrase; generating a second string of word types based on the second phrase; determining the second template that is the closest match to the third phrase comprises: generating a third string of word types by appending the second string of word types to the end of the first string of word types; performing the calculating of the first score comprises comparing the first string of word types to the first template and comparing the second string of word types to a template associated with the first category; and performing the calculating of the second score comprises comparing the third string of word types to the second template.
7. The method of claim 1, wherein translating of either the first phrase or the second phrase comprises: extracting a word from either the first phrase or the second phrase; comparing the word to entries of a database that indicates word types of known words; determining whether a word type is known based on the comparing; and in response to determining that the word type is known, replacing the word with the word type indicated in an entry corresponding with the word.
8. The method of claim 7, further comprising, in response to determining that the word type is unknown: comparing the word to entries of a dictionary database to determine a grammatical category of the word; comparing the word to entries of a graph to determine a high-level category corresponding to the word; and extrapolating a word type based on the grammatical category and the high-level category.
9. The method of claim 1, further comprising: in response to determining that the first degree exceeds the second degree: executing a first search corresponding to the first phrase; and executing a second search corresponding to the second phrase.
59. The method of claim 58, wherein generating the first string of word types based on the first phrase and the second string of word types based on the second phrase comprises: extracting a word from either the first phrase or the second phrase; comparing the word to database entries that indicate word types of known words; determining whether a word type is known based on the comparing; and in response to determining that the word type is known, replacing the word with the word type indicated in a database entry, of the database entries, corresponding to the word.
7. The method of claim 1, wherein translating of either the first phrase or the second phrase comprises: extracting a word from either the first phrase or the second phrase; comparing the word to entries of a database that indicates word types of known words; determining whether a word type is known based on the comparing; and in response to determining that the word type is known, replacing the word with the word type indicated in an entry corresponding with the word.
8. The method of claim 7, further comprising, in response to determining that the word type is unknown: comparing the word to entries of a dictionary database to determine a grammatical category of the word; comparing the word to entries of a graph to determine a high-level category corresponding to the word; and extrapolating a word type based on the grammatical category and the high-level category.
60. The method of claim 59, further comprising, in response to determining that the word type is unknown: comparing the word to entries of a dictionary database to determine a grammatical category of the word; determining a high-level category corresponding to the word; and extrapolating a word type based on the grammatical category and the high-level category.
7. The method of claim 1, wherein translating of either the first phrase or the second phrase comprises: extracting a word from either the first phrase or the second phrase; comparing the word to entries of a database that indicates word types of known words; determining whether a word type is known based on the comparing; and in response to determining that the word type is known, replacing the word with the word type indicated in an entry corresponding with the word.
8. The method of claim 7, further comprising, in response to determining that the word type is unknown: comparing the word to entries of a dictionary database to determine a grammatical category of the word; comparing the word to entries of a graph to determine a high-level category corresponding to the word; and extrapolating a word type based on the grammatical category and the high-level category.
61. A system comprising: input/output (I/O) circuitry configured to: detect a first phrase and a second phrase; control circuitry configured to: identify a first template, of a plurality of templates associated with a first category, that is a closest match to the first phrase, wherein the identifying the first template comprises calculating a first matching score based on the first phrase and the first template; generate a third phrase by combining the first phrase and the second phrase; identify a second template, of a plurality of templates associated with a second category, that is a closest match to the third phrase, wherein the identifying the second template comprises calculating a second matching score based on the third phrase and the second template; calculate a second matching score based on the third phrase and the second template; in response to determining that the first matching score exceeds the second matching score, decrease, in a graph of related entities stored in a database, a strength of association between the first phrase and the second category by a pre-defined amount; receiving a fourth phrase, and generating for display search results for the third phrase, wherein the search results are based on the decreasing of the strength of association between the first phrase and the second category by the pre-defined amount.
11. A system for training a processor-executed data model to accurately determine whether two phrases are conversationally connected, the system comprising: communications circuitry; and control circuitry configured to detect a first phrase and a second phrase; translate the first phrase to a first string of word types by determining what type of word each word of the first phrase represents, and replacing each word of the first phrase with its respective type; translate the second phrase to a second string of word types by determining what type of word each word of the second phrase represents, and replacing each word of the second phrase with its respective type; generate a third string of word types by appending the second string to the end of the first string; determine a first degree to which the first string and the second string matches any singleton template of a plurality of singleton templates by comparing both the first string and the second string to the plurality of singleton templates; determine a second degree to which the third string matches any conversational template of a plurality of conversational templates; determine whether the first degree exceeds the second degree; in response to determining that the first degree exceeds the second degree: retrieve, from a knowledge graph stored in a database, a strength of association between the first string and a conversational category and a strength of association between the second string and the conversational category; decrease the strength of association between the first string and the conversational category by a pre-defined amount, and decrease the strength of association between the second string and the conversational category by the pre-defined amount; and in response to determining that the second degree exceeds the first degree: increase the strength of association between the first string and the conversational category by the pre-defined amount, and increase the strength of association between the second string and the conversational category by the pre-defined amount.
62. The system of claim 61, wherein the control circuitry is further configured to: in response to determining that the first matching score exceeds the second matching score, decrease, in the graph of related entities stored in a database, a strength of association between the second phrase and the second category associated with the second template by the pre-defined amount.
11. A system for training a processor-executed data model to accurately determine whether two phrases are conversationally connected, the system comprising: communications circuitry; and control circuitry configured to detect a first phrase and a second phrase; translate the first phrase to a first string of word types by determining what type of word each word of the first phrase represents, and replacing each word of the first phrase with its respective type; translate the second phrase to a second string of word types by determining what type of word each word of the second phrase represents, and replacing each word of the second phrase with its respective type; generate a third string of word types by appending the second string to the end of the first string; determine a first degree to which the first string and the second string matches any singleton template of a plurality of singleton templates by comparing both the first string and the second string to the plurality of singleton templates; determine a second degree to which the third string matches any conversational template of a plurality of conversational templates; determine whether the first degree exceeds the second degree; in response to determining that the first degree exceeds the second degree: retrieve, from a knowledge graph stored in a database, a strength of association between the first string and a conversational category and a strength of association between the second string and the conversational category; decrease the strength of association between the first string and the conversational category by a pre-defined amount, and decrease the strength of association between the second string and the conversational category by the pre-defined amount; and in response to determining that the second degree exceeds the first degree: increase the strength of association between the first string and the conversational category by the pre-defined amount, and increase the strength of association between the second string and the conversational category by the pre-defined amount.
63. The system of claim 62, wherein the control circuitry is further configured to: generate for display search results for the first phrase; and generate for display search results for the second phrase.

64. The system of claim 61, wherein each of the plurality of templates associated with a first category represent a valid search query that requires no further input to be executed.
12. The system of claim 11, wherein the control circuitry is further configured to: access a graph that indicates expected importance levels of word types; compare each word type of the first string to the graph to determine a respective expected importance level; and identify a predominant word type based on a highest determined respected importance level corresponding to a respective word type of the first string.
13. The system of claim 12, wherein the control circuitry is further configured to: determine, based on the predominant word type of the first string, a string type; and increase a strength of association between the first string and the string type, wherein the conversational category is associated with the string type.
65. The system of claim 61, wherein: the first category is associated with strings of words or word types associated with a single command, and the second category is associated with strings of words or word types associated with two or more commands.
12. The system of claim 11, wherein the control circuitry is further configured to: access a graph that indicates expected importance levels of word types; compare each word type of the first string to the graph to determine a respective expected importance level; and identify a predominant word type based on a highest determined respected importance level corresponding to a respective word type of the first string.
13. The system of claim 12, wherein the control circuitry is further configured to: determine, based on the predominant word type of the first string, a string type; and increase a strength of association between the first string and the string type, wherein the conversational category is associated with the string type.
66. The system of claim 61, wherein the control circuitry is further configured to, in response to determining that the first matching score does not exceed the second matching score, generate for display search results for the third phrase.

67. The system of claim 66, wherein the second template is an amalgamation of at least two strings that each, individually, match a respective template associated with the first category, and the matching templates, when juxtaposed, are determined to form a single query.

68. The system of claim 61, wherein the control circuitry is further configured to: in determining the first template that is the closest match to the first phrase: generate a first string of word types based on the first phrase; generate a second string of word types based on the second phrase; in determining the second template that is the closest match to the third phrase: generate a third string of word types by appending the second string of word types to the end of the first string of word types; perform the calculating of the first score by comparing the first string of word types to the first template and comparing the second string of word types to a template of the first category; and perform the calculating of the second score by comparing the third string of word types to the second template.
17. The system of claim 11, wherein the control circuitry is further configured, when translating either the first phrase or the second phrase, to: extract a word from either the first phrase or the second phrase; compare the word to entries of a database that indicates word types of known words; determine whether a word type is known based on the comparing; and in response to determining that the word type is known, replace the word with the word type indicated in an entry corresponding with the word.
18. The system of claim 17, wherein the control circuitry is configured, in response to determining that the word type is unknown, to: compare the word to entries of a dictionary database to determine a grammatical category of the word; compare the word to entries of a graph to determine a high-level category corresponding to the word; and extrapolate a word type based on the grammatical category and the high-level category.
69. The system of claim 68, wherein the control circuitry is further configured to, in generating the first string of word types based on the first phrase and the second string of word types based on the second phrase: extract a word from either the first phrase or the second phrase; compare the word to database entries that indicate word types of known words; determine whether a word type is known based on the comparing; and in response to determining that the word type is known, replace the word with the word type indicated in a database entry, of the database entries, corresponding to the word.
17. The system of claim 11, wherein the control circuitry is further configured, when translating either the first phrase or the second phrase, to: extract a word from either the first phrase or the second phrase; compare the word to entries of a database that indicates word types of known words; determine whether a word type is known based on the comparing; and in response to determining that the word type is known, replace the word with the word type indicated in an entry corresponding with the word.
18. The system of claim 17, wherein the control circuitry is configured, in response to determining that the word type is unknown, to: compare the word to entries of a dictionary database to determine a grammatical category of the word; compare the word to entries of a graph to determine a high-level category corresponding to the word; and extrapolate a word type based on the grammatical category and the high-level category.
70. The system of claim 69, wherein the control circuitry is further configured to, in response to determining that the word type is unknown: compare the word to entries of a dictionary database to determine a grammatical category of the word; determine a high-level category corresponding to the word; and extrapolate a word type based on the grammatical category and the high-level category.
17. The system of claim 11, wherein the control circuitry is further configured, when translating either the first phrase or the second phrase, to: extract a word from either the first phrase or the second phrase; compare the word to entries of a database that indicates word types of known words; determine whether a word type is known based on the comparing; and in response to determining that the word type is known, replace the word with the word type indicated in an entry corresponding with the word.
18. The system of claim 17, wherein the control circuitry is configured, in response to determining that the word type is unknown, to: compare the word to entries of a dictionary database to determine a grammatical category of the word; compare the word to entries of a graph to determine a high-level category corresponding to the word; and extrapolate a word type based on the grammatical category and the high-level category.


Claims 51-52, 59-62, and 69-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-9, 11, 15-19, of U.S. Patent No. 10,747,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 51-52, 59-62, and 69-70, are similar in scope and content of patented claims 1, 5, 8-9, 11, 15-19, issued to the same Applicant.
It is clear that all the elements of the application claims 51-52, 59-62, and 69-70, are to be found in patented claims 1, 5, 8-9, 11, 15-19, (as the application claims 51-52, 59-62, and 69-70  fully encompasses patented claims 1, 5, 8-9, 11, 15-19,).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 5, 8-9, 11, 15-19, of the patent is in effect a “species” of the “generic” invention of the application claims 51-52, 59-62, and 69-70. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 51-52, 59-62, and 69-70, is anticipated by claims 1, 5, 8-9, 11, 15-19, of the patent, it is not patentably distinct from of the patented claims. 
Application No: 16/924,926
Patent No: 10,747,960
51. A method comprising: detecting a first phrase and a second phrase; identifying a first template, of a plurality of templates associated with a first category, that is a closest match to the first phrase, wherein the identifying the first template comprises calculating a first matching score based on the first phrase and the first template; generating a third phrase by combining the first phrase and the second phrase; identifying a second template, of a plurality of templates associated with a second category, that is a closest match to the third phrase, wherein the identifying the second template comprises calculating a second matching score based on the third phrase and the second template; comparing the first matching score to the second matching score; in response to determining that the first matching score exceeds the second matching score, decreasing, in a graph of related entities stored in a database, a strength of association between the first phrase and the second category by a pre-defined amount; receiving a fourth phrase, and generating for display search results for the third phrase, wherein the search results are based on the decreasing of the strength of association between the first phrase and the second category by the pre-defined amount.
52. The method of claim 51, further comprising: in response to determining that the first matching score exceeds the second matching score, decreasing, in the graph of related entities stored in a database, a strength of association between the second phrase and the second category associated with the second template by the pre-defined amount.
1. A method for training a processor-executed data model to accurately determine whether two phrases are conversationally connected, the method comprising: generating a first string of word types based on a first phrase and a second string of word types based on a second phrase; generating a third string of word types by appending the second string of word types to the end of the first string of word types; determining a first degree of matching based on (1) comparing the first string of word types with a first singleton template and (2) comparing the second string of word types with a second singleton template; determine a second degree of matching based on comparing the third string of word types with a conversational category; determining whether the first degree of matching exceeds the second degree of matching; and in response to determining that the first degree of matching exceeds the second degree of matching, decreasing, in a graph of related entities stored in a database, a first strength of association between the first string of word types and the conversational category by a pre-defined amount; and in response to determining that the first degree of matching does not exceed the second degree of matching, increasing, in the graph of related entities stored in the database, the first strength of association between the first string of word types and the conversational category by the pre-defined amount.
5. The method of claim 1, wherein the second phrase is detected subsequent to a time at which the first phrase is detected, and wherein determining a first degree of matching comprises: determining whether a word type of a first word of the second string of word types is of a transitional type; and in response to determining that the word type of the first word of the second string of word types is of the transitional type, decreasing the first degree of matching.
53. The method of claim 52, further comprising: generating for display search results for the first phrase; and generating for display search results for the second phrase.
 

54. The method of claim 51, wherein each of the plurality of templates associated with a first category represent a valid search query that requires no further input to be executed.

55. The method of claim 51, wherein: the first category is associated with strings of words or word types associated with a single command, and the second category is associated with strings of words or word types associated with two or more commands.

56. The method of claim 51, further comprising, in response to determining that the first matching score does not exceed the second matching score: generating for display search results for the third phrase.

57. The method of claim 51, wherein the second template is an amalgamation of at least two strings that each, individually, match a respective template associated with the first category, and the matching templates, when juxtaposed, are determined to form a single query.

58. The method of claim 51, wherein: determining the first template that is the closest match to the first phrase comprises: generating a first string of word types based on the first phrase; generating a second string of word types based on the second phrase; determining the second template that is the closest match to the third phrase comprises: generating a third string of word types by appending the second string of word types to the end of the first string of word types; performing the calculating of the first score comprises comparing the first string of word types to the first template and comparing the second string of word types to a template associated with the first category; and performing the calculating of the second score comprises comparing the third string of word types to the second template.

59. The method of claim 58, wherein generating the first string of word types based on the first phrase and the second string of word types based on the second phrase comprises: extracting a word from either the first phrase or the second phrase; comparing the word to database entries that indicate word types of known words; determining whether a word type is known based on the comparing; and in response to determining that the word type is known, replacing the word with the word type indicated in a database entry, of the database entries, corresponding to the word.
8. The method of claim 1, wherein generating the first string of word types based on the first phrase and the second string of word types based on the second phrase comprises: extracting a word from either the first phrase or the second phrase; comparing the word to entries of a database that indicates word types of known words; determining whether a word type is known based on the comparing; and in response to determining that the word type is known, replacing the word with the word type indicated in an entry corresponding with the word.
60. The method of claim 59, further comprising, in response to determining that the word type is unknown: comparing the word to entries of a dictionary database to determine a grammatical category of the word; determining a high-level category corresponding to the word; and extrapolating a word type based on the grammatical category and the high-level category.
9. The method of claim 8, further comprising, in response to determining that the word type is unknown: comparing the word to entries of a dictionary database to determine a grammatical category of the word; determine a high-level category corresponding to the word; and extrapolating a word type based on the grammatical category and the high-level category.
61. A system comprising: input/output (I/O) circuitry configured to: detect a first phrase and a second phrase; control circuitry configured to: identify a first template, of a plurality of templates associated with a first category, that is a closest match to the first phrase, wherein the identifying the first template comprises calculating a first matching score based on the first phrase and the first template; generate a third phrase by combining the first phrase and the second phrase; identify a second template, of a plurality of templates associated with a second category, that is a closest match to the third phrase, wherein the identifying the second template comprises calculating a second matching score based on the third phrase and the second template; calculate a second matching score based on the third phrase and the second template; in response to determining that the first matching score exceeds the second matching score, decrease, in a graph of related entities stored in a database, a strength of association between the first phrase and the second category by a pre-defined amount; receiving a fourth phrase, and generating for display search results for the third phrase, wherein the search results are based on the decreasing of the strength of association between the first phrase and the second category by the pre-defined amount.
11. A system for training a processor-executed data model to accurately determine whether two phrases are conversationally connected, the system comprising: communications circuitry; and control circuitry configured to: generate a first string of word types based on a first phrase and a second string of word types based on a second phrase; generate a third string of word types by appending the second string of word types to the end of the first string of word types; determine a first degree of matching based on (1) comparing the first string of word types with a first singleton template and (2) comparing the second string of word types with a second singleton template; determine a second degree of matching based on comparing the third string of word types with a conversational category; determine whether the first degree of matching exceeds the second degree of matching; and in response to determining that the first degree of matching exceeds the second degree of matching, decrease, in a graph of related entities stored in a database, a first strength of association between the first string of word types and the conversational category by a pre-defined amount; and in response to determining that the first degree of matching does not exceed the second degree of matching, increase, in the graph of related entities stored in the database, the first strength of association between the first string of word types and the conversational category by the pre-defined amount.
15. The system of claim 11, wherein the second phrase is detected subsequent to a time at which the first phrase is detected, and wherein the control circuitry is further configured to determine a first degree of matching by: determining whether a word type of a first word of the second string of word types is of a transitional type; and in response to determining that the word type of the first word of the second string of word types is of the transitional type, decreasing the first degree of matching.
62. The system of claim 61, wherein the control circuitry is further configured to: in response to determining that the first matching score exceeds the second matching score, decrease, in the graph of related entities stored in a database, a strength of association between the second phrase and the second category associated with the second template by the pre-defined amount.
16. The system of claim 15, wherein the control circuitry is further configured to increase the second strength of association in response to determining that the word type of the first word of the second string is of the transitional type.
17. The system of claim 15, wherein a pre-defined amount is a first pre-defined amount, and wherein the control circuitry is further configured to, in response to determining that the first degree of matching does not exceed the second degree of matching, modify a second strength of association between the second string of word types and the conversational category by a second pre-defined amount.
63. The system of claim 62, wherein the control circuitry is further configured to: generate for display search results for the first phrase; and generate for display search results for the second phrase.

64. The system of claim 61, wherein each of the plurality of templates associated with a first category represent a valid search query that requires no further input to be executed.

65. The system of claim 61, wherein: the first category is associated with strings of words or word types associated with a single command, and the second category is associated with strings of words or word types associated with two or more commands.
 
66. The system of claim 61, wherein the control circuitry is further configured to, in response to determining that the first matching score does not exceed the second matching score, generate for display search results for the third phrase.

67. The system of claim 66, wherein the second template is an amalgamation of at least two strings that each, individually, match a respective template associated with the first category, and the matching templates, when juxtaposed, are determined to form a single query.

68. The system of claim 61, wherein the control circuitry is further configured to: in determining the first template that is the closest match to the first phrase: generate a first string of word types based on the first phrase; generate a second string of word types based on the second phrase; in determining the second template that is the closest match to the third phrase: generate a third string of word types by appending the second string of word types to the end of the first string of word types; perform the calculating of the first score by comparing the first string of word types to the first template and comparing the second string of word types to a template of the first category; and perform the calculating of the second score by comparing the third string of word types to the second template.

69. The system of claim 68, wherein the control circuitry is further configured to, in generating the first string of word types based on the first phrase and the second string of word types based on the second phrase: extract a word from either the first phrase or the second phrase; compare the word to database entries that indicate word types of known words; determine whether a word type is known based on the comparing; and in response to determining that the word type is known, replace the word with the word type indicated in a database entry, of the database entries, corresponding to the word.
18. The system of claim 11, wherein the control circuitry is further configured to generate the first string of word types based on the first phrase and the second string of word types based on the second phrase by: extracting a word from either the first phrase or the second phrase; comparing the word to entries of a database that indicates word types of known words; determining whether a word type is known based on the comparing; and in response to determining that the word type is known, replacing the word with the word type indicated in an entry corresponding with the word.

70. The system of claim 69, wherein the control circuitry is further configured to, in response to determining that the word type is unknown: compare the word to entries of a dictionary database to determine a grammatical category of the word; determine a high-level category corresponding to the word; and extrapolate a word type based on the grammatical category and the high-level category.
19. The system of claim 18, wherein the control circuitry is further configured, in response to determining that the word type is unknown, to: compare the word to entries of a dictionary database to determine a grammatical category of the word; determine a high-level category corresponding to the word; and extrapolate a word type based on the grammatical category and the high-level category.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658